DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10, and 16 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Castro et al (US 2018/0075689).
Re claims 1, Castro discloses a gaming machine comprising:	a cabinet (fig. 1a, 102);	a display device coupled to the cabinet (120);
Re claims 2 and 9, Castro discloses the user interface is disposed in front of the display device (figs. 1A and 1C, 110 and 118 are in front of display 120).
Re claims 3, 10, Castro discloses the first type of input device is one or more push buttons ([0027], buttons 126), and the second type is a video display with touchscreen (118 and 124 as discussed above).
Re claim 8, see the rejection to claim 1, mutatis mutandis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Castro in view of Perea-OcHoa (US 2018/0204416), hereinafter Perea.
Re claims 4, 11, and 18, while Castro discloses a charging pad adjacent to the video display (fig. 4A and [0042], deck 210 includes amenities for gaming machines and player interfaces may include inductive charging with informative graphics and player feedback indicators, e.g., green light/flashing battery icon during proximity charging, when a mobile device is charging directly on the surface, e.g., panel assembly faceplate, of the player interface, and wherein deck 210 is illustrated as deck 110 in figs. 1A-C and is adjacent to a display 118), it is disclosed as part of the lower tier, rather than the upper tier.	Perea teaches a similar system to Castro with a multi-tier interface (fig. 3) that includes an attachment for a wireless charging connection ([0141], cable 114 connects to a charging pad) and therefore, can be placed at any desired location so long as the connection cable can reach. Furthermore, cable 114 is adjacent to a display 12, teaching that one of the known locations for placing a charging pad would be next to a display.	As such, it would have been obvious to implement the charging pad of Perea with the interface of Castro in order to allow the casino to incorporate wireless charging pads into their gaming machines at any desired location, such as next to a display, enabling players to conveniently charge their phones wirelessly without needing to bring their own charging cable, therefore increasing the potential amount of time players spend playing the game.
Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Castro in view of Luciano (US 2006/0281559).
Re claims 5, 12, and 19, Castro discloses a plurality of push buttons ([0027], buttons 126 is disclosed as plural, also discussed in [0050]), wherein the user interface includes a bill acceptor and a ticket dispenser disposed between the lower and upper tiers (fig. 1A, 128 and [0025], 128 is a bill and ticket acceptor/dispenser which is disposed between 118 and 110).	However, while Castro discloses the combination bill and ticket acceptor/dispenser being located behind the illustrated button (see fig. 4A, 228 behind 226), and Castro also discloses including additional input devices integrated with the panel assembly 243 ([0050]), Castro does not explicitly disclose its position. Furthermore, there is no explicit disclosure that the bill acceptor and ticket dispenser can be separate, distinct units or whether the assembly is capable of all of those functions.	Luciano teaches a similarly constructed gaming machine which includes separate and distinctly placed bill acceptors and printers (fig. 1, 120 and 122 respectively). In addition, a plurality of buttons are placed in front of the devices (108). With Castro disclosing that the input devices may be integrated with or separate from the assembly 243, or alternatively may be mounted under face plate 253, it would have been obvious to place the additional buttons at any desired location on the assembly, including also in front of the bill/ticket acceptor/dispenser as it is an obvious matter of design choice. Applicant has not stated the advantage or criticality of the specific positioning of the buttons in relation to the dispenser. It would also be obvious to 
Re claims 6, 13 and 20, Castro discloses receiving a bill to fund the wagering game and dispensing a ticket to cash out ([0028], value input devices detect a physical item associated with a monetary value that establishes credit, and cash outs are provided via ticket dispenser). However, Castro is silent on a player tracking system. Luciano teaches a player tracking system disposed between the upper and lower tiers of a gaming interface (fig. 1, 126 and [0022]).	It would have been obvious to implement a player tracking system in order to allow casinos to track the activity of players and award them with comps and rewards for being loyal patrons, therefore increasing player enjoyment and potential loyalty.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Castro in view of Lamb et al (US 2016/0093142).
Re claims 7 and 14, Castro discloses transmissive displays allowing for the user to display elements under the display ([0025]), but does not explicitly disclose its use to allow for a user to view a portion of a lower tier through the upper tier.	Lamb teaches a multi-tiered gaming machine in a manner similar to Castro (see fig. 1) in which portions of the interface are transparent or translucent, permitting a user to see through it to view sources below its deck ([0041]). It would have been obvious to .

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Castro.
Re claim 15, see the rejections to claims 1 and 8. While Castro discloses the touchscreen 124 and buttons 126 are used to accept player inputs and interact with the game in various ways, such as placing wagers ([0027]), Castro does not explicitly assign specific actions to specific inputs. However, since Castro is broadly stating that all inputs may be used to control and interact with the game, the assignment of certain actions to certain inputs is considered an obvious matter of design choice, as both the touchscreen and physical buttons are inputs and can be assigned any desired action by the casino as touch inputs and physical buttons can be used interchangeably and provide the same functionality with predictable results.
Re claim 16, see the rejection to claims 2 and 9.
Re claim 17, Castro discloses the first type of input device is one or more push buttons ([0027], buttons 126), and the second type is a video display with touchscreen (118 and 124 as discussed above). Castro discloses an action that initiates the wagering game ([0027], a maximum wager to play the wagering game) which can be assigned to any of the inputs on the machine, including the touch screen or buttons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Glenn teaches modular gaming terminal configurations. Itkis teaches a gaming machine with a foldable utility shelf.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715